EXHIBIT 10.210

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (hereinafter the “Agreement”), is
made and entered into this 14th day of January, 2005, by and between PPD
Development, LP, a Texas limited partnership (hereinafter “PPD Development”),
and Francis J. Casieri (hereinafter “Employee”).

 

RECITALS:

 

A. PPD Development and Employee entered into that certain Employment Agreement
dated September 15, 2003 (the “Original Agreement”); and

 

B. Employee and PPD Development desire to amend and restate the Original
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
considerations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1. Employment. PPD Development hereby employs Employee and Employee hereby
accepts such employment on a full time basis as Senior Vice President of Global
Business Development upon the terms and conditions hereinafter set forth.

 

2. Term. The term of this Agreement shall commence on the Effective Date (as
defined under the Original Agreement) and shall expire on September 30, 2005,
unless sooner terminated as provided herein. Notwithstanding anything in this
Agreement to the contrary, from and after the date hereof, either party shall
have the right to terminate this Agreement at any time upon sixty (60) days
written notice to the other party.

 

3. Compensation. For all services rendered by Employee under this Agreement, PPD
Development shall pay to Employee a monthly salary of $15,500. Employee shall
also be entitled to an annual bonus if the Businesses (as hereinafter defined)
attain a certain level of authorizations for the applicable period as agreed to
by the parties. Each annual bonus, if any, to which Employee is entitled shall
be paid within thirty (30) days after its determination. As a condition to PPD
Development’s obligation to pay the annual bonus provided for under this Section
3, Employee must be employed by PPD Development under and pursuant to the terms
and conditions of this Agreement on the date on which such annual bonus is due
and payable, or, in the case of any annual bonus payable hereunder after the
expiration of this Agreement, Employee must have been employed by PPD
Development on the expiration date. A new annual bonus plan shall be agreed upon
by Employee and PPD Development prior to the expiration of each annual
anniversary of this Agreement.



--------------------------------------------------------------------------------

4. Duties. Employee shall have responsibility for account development of (a) PPD
Development and all of its subsidiaries except Pharmaco Investments, Inc., (b)
PPD Global Ltd. (other than its informatics business), (c) Leicester Clinical
Research Centre Ltd., (d) ProPharma Pte Ltd, (e) ProPharma Asia Ltd and (f)
ProPharma CRO Pty Ltd (collectively, the “Businesses”). Employee’s duties shall
include but not be limited to supervision of the Businesses’ sales and bids and
contracts divisions. Employee shall perform such other duties as shall be
assigned to him from time to time by the Chief Executive Officer of
Pharmaceutical Product Development, Inc. (“PPD”). Employee shall report to and
carry out all assigned duties under the supervision of the Chief Executive
Officer of PPD. Employee shall undertake such travel as may be required to
perform the duties prescribed herein. During the term of this Agreement,
Employee shall devote substantially all of his working time, attention and
energies to the business of PPD Development.

 

5. Working Facilities. PPD Development shall furnish Employee with office space,
equipment, technical, secretarial and clerical assistance and such other
facilities, services, support and supplies as may be reasonably needed to
perform the duties herein prescribed in an efficient and professional manner.

 

6. Non-Compete. During the term of this Agreement, Employee hereby agrees that
he shall not (a) become an officer, employee, director, agent, representative,
member, associate or consultant of or to a corporation, partnership or other
business entity or person, (b) directly or indirectly acquire a proprietary
interest in a corporation, partnership or other business entity or person, or
(c) directly or indirectly own any stock in a corporation (other than a publicly
traded corporation of which Employee owns less than five percent (5%) of the
outstanding stock), in each case which is engaged in the business of managing
clinical research programs for pharmaceutical, biotechnology or medical device
companies or in any other business which is developed by PPD Development during
the term of this Agreement anywhere in the world. The parties agree that the
business and operations of PPD Development are global in scope. For that reason,
the parties agree that a geographical limitation on the foregoing covenant is
not appropriate.

 

7. Termination. Notwithstanding any other provision in this Agreement to the
contrary, this Agreement and Employee’s employment hereunder shall terminate
effective upon the date indicated upon the occurrence of any of the following
events:

 

a. Death of Employee, effective immediately on the date of death without any
notice.

 

b. A determination by the Chief Executive Officer of PPD, acting in good faith
but made in the sole discretion of the Chief Executive Officer, that Employee
has failed to substantially perform his duties under or otherwise breached any
of the material terms of this Agreement, effective upon the date said
determination is communicated to Employee or such later date, if any, as
specified by the Chief Executive Officer of PPD.

 

c. A determination by the Chief Executive Officer of PPD, acting in good faith
but made in the sole discretion of the Chief Executive Officer, that Employee
(i) has become physically or mentally incapacitated and is unable to perform his
duties under this

 

2



--------------------------------------------------------------------------------

Agreement as a result of such disability, which inability continues for a period
of sixty (60) consecutive calendar days, (ii) has breached any of the material
terms of this Agreement, including failure to meet authorization targets set
forth in any agreement of the parties regarding the annual bonus pursuant to
Section 3 hereof, (iii) has demonstrated gross negligence or willful misconduct
in the execution of his duties, or (iv) has been convicted of a felony, in each
case effective upon the date said determination is communicated to Employee or
such later date, as specified by the Chief Executive Officer of PPD.

 

8. Disclosure of Information. Prior to or coincident with the commencement of
the date hereof, Employee shall execute in favor of PPD Development its standard
Proprietary Information and Inventions Agreement, a copy of which is attached
hereto as Annex A.

 

9. Benefits. During the term hereof, Employee shall be entitled to participate
in all benefits provided by PPD Development to its employees generally,
including but not limited to health insurance, disability insurance and
retirement plans, all of which are currently provided to employees of PPD
Development, subject to the eligibility requirements of any plan(s) establishing
same. Employee shall be subject to PPD Development’s policies applicable to
other executive employees of PPD Development with respect to periodic reviews
and adjustments in salary, and shall be considered for and eligible to
participate in benefits, if any, provided generally by PPD Development to its
executive employees, including but not limited to issuance of stock options,
cash bonuses, etc., to the extent such stock options, bonuses, etc., are not
otherwise provided for in the agreement regarding the annual bonus pursuant to
Section 3 hereof, in connection with Employee’s duties and performance as an
employee. Employee shall be entitled to four (4) weeks paid vacation during each
year.

 

10. Expenses. PPD Development will reimburse Employee, in accordance with and
subject to Employee’s compliance with PPD Development’s policy, for Employee’s
necessary and reasonable out-of-pocket expenses incurred in the course of
performance of Employee’s duties hereunder. All reimbursement of expenses to
Employee hereunder shall be conditioned upon presentation of sufficient
documentation evidencing such expenses.

 

11. Remedies. In the event of Employee’s actual or threatened breach of the
provisions of Section 6 of this Agreement, PPD Development shall be entitled to
a temporary restraining order and/or permanent injunction restraining Employee
from such breach. Nothing herein shall be construed as preventing PPD
Development from pursuing any other available remedies for such breach or
threatened breach, including recovery of damages from Employee and from any
corporation, partnership or other business entity or person with which the
Employee has entered or attempted to enter into a relationship.

 

12. Entire Agreement. This Agreement supersedes the Original Agreement in its
entirety and constitutes the entire agreement between the parties with respect
to the subject matter hereof and may not be altered or amended except by
agreement in writing signed by the parties.

 

13. Waiver of Breach. Waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate as a waiver of any
subsequent breach by the other party. No waiver shall be valid unless in writing
and signed by the party against whom the waiver is sought.

 

3



--------------------------------------------------------------------------------

14. Severability. If any portion of this Agreement shall be declared invalid by
a court of competent jurisdiction, the remaining portion shall continue in full
force and effect as if this Agreement has been executed with the invalid portion
eliminated and this Agreement shall be so construed.

 

15. Benefit. This Agreement shall inure to the benefit of and be binding upon
PPD Development, its successors and assigns, and Employee, his heirs,
successors, assigns and personal representatives.

 

16. Applicable Law. This Agreement shall be governed by the laws of the State of
North Carolina.

 

17. Assignment. Neither party may assign his or its rights or obligations
hereunder without the prior written consent of the other.

 

18. Notice. All notices, demands or other communications to be given or
delivered hereunder or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been properly served if (a) delivered
personally, (b) delivered by a recognized overnight courier service, (c) sent by
certified mail, return receipt requested and first class postage prepaid, or (d)
sent by facsimile transmission followed by a confirmation copy delivered by a
recognized overnight courier service the next day. Date of service of such
notice shall be (i) the date such notice is personally delivered or sent by
facsimile transmission (with issuance by the transmitting machine of a
confirmation of successful transmission), (ii) the date of receipt if sent by
certified mail, or (iii) the date of receipt if sent by overnight courier. Such
notices, demands and other communications shall be sent to the address set forth
below, or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party:

 

If to PPD Development, then to

 

PPD Development, LP

3151 South 17th Street

Wilmington, NC 28412

Attn: Chief Executive Officer

Facsimile: (910) 772-6951

If to Employee, then to:

 

Francis J. Casieri

7335 Cotesworth Drive

Wilmington, NC 28405

Facsimile: (910) 772-7056

 

4



--------------------------------------------------------------------------------

19. Arbitration. Except for disputes, controversies, breaches or claims directly
or indirectly related to Sections 6 and the rights to pursue remedies as set
forth in Section 11, any dispute, controversy or claim arising out of or
relating to this Agreement, including but not limited to any breach, or as to
its existence, validity, interpretation, performance or non-performance, or
damages, including claims in tort, shall be decided by a single neutral
arbitrator in Wilmington, North Carolina in binding arbitration pursuant to the
Employment Arbitration Rules of the American Arbitration Association then in
effect. The parties to any such arbitration shall be limited to the parties to
this Agreement or any successor thereof. The arbitration shall be conducted in
accordance with the procedural laws of the United States Federal Arbitration
Act, as amended. The written decision of the arbitrator shall be final and
binding, and may be entered and enforced in any court of competent jurisdiction
and each party specifically acknowledges and agrees to waive any right to a jury
trial in any such forum. Each party to the arbitration shall pay its fees and
expenses, unless otherwise determined by the arbitrator.

 

20. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall
constitute one and the same agreement.

 

21. Descriptive Headings: Interpretation. The descriptive headings in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement.

 

[NEXT PAGE IS SIGNATURE PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first hereinabove set forth.

 

PPD DEVELOPMENT, LP

By:

  PPD GP, LLC     Its General Partner

By:

 

/s/ Fred N. Eshelman

--------------------------------------------------------------------------------

Name:

  Fred N. Eshelman

Title:

  Chief Executive Officer

/s/ Francis J. Casieri

--------------------------------------------------------------------------------

  (SEAL) Francis J. Casieri

 

6